                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

JOHN DOE, by his next friend                  )
LORI ROSS,                                    )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )   Case No. 21-cv-4035
                                              )
JENNIFER TIDBALL, in her official             )
capacity as acting Director of Missouri       )
Department of Social Services;                )
                                              )
MARK STRINGER, in his official                )
capacity as Director of the Missouri          )
Department of Mental Health; and              )
                                              )
JOAN ROGERS, in her official                  )
capacity as Interim Director of Children’s    )
Division of Missouri Department of            )
Social Services,                              )
                                              )
                      Defendants.             )

                                   ENTRY OF APPEARANCE
       Kayla M. DeLoach of the American Civil Liberties Union of Missouri Foundation enters

her appearance as co-counsel for Plaintiff.

                                                  Respectfully submitted,
                                                  /s/ Kayla M. DeLoach
                                                  Kayla M. DeLoach, #72424
                                                  ACLU of Missouri Foundation
                                                  906 Olive St., Suite 1130
                                                  St. Louis, Missouri 63101
                                                  Phone: (314) 652-3114
                                                  kdeloach@aclu-mo.org
                                                  Attorney for Plaintiff




            Case 2:21-cv-04035-NKL Document 20 Filed 02/26/21 Page 1 of 2
                               CERTIFICATE OF SERVICE
       I hereby certify that on February 26, 2021, a copy of the foregoing was filed

electronically and served on all counsel of record by operation of the CM/ECF system.



                                                            /s/ Kayla M. DeLoach




                                                2


         Case 2:21-cv-04035-NKL Document 20 Filed 02/26/21 Page 2 of 2
